Title: Thomas Jefferson to Tristram Dalton, 13 October 1815
From: Jefferson, Thomas
To: Dalton, Tristram


          
            Dear Sir
             Monticello Oct. 13. 15.
          
          I thank you for the two agricultural pamphlets you were so kind as to send me by the hands of General & mrs Dearborne; with which I was the more pleased as they gave me the sincere gratification of learning that you were well and situated to your own satisfaction. always sensible of your merit, I am equally so to your well-being. I have read mr Dexter’s publication on peat with great pleasure. it gives more information on that subject than we have before recieved from any other source; and I tender my portion of the public thanks obligation to him for it. I found many other interesting pieces in the magazine. I have had the happiness of possessing Genl & mrs Dearborne here a few days, but quite too few. these revivals of antient feelings are peculiarly grateful to old age: for I find that our friendships, like our wines, improve with time. I hope mrs Dalton & yourself enjoy health and contentment, and that she as well as yourself will be so good as to accept the tender of my sincere esteem and respect.
          Th: Jefferson
        